Case 1:19-mc-00651 Document1 Filed 11/15/19 Page 1 of 8

 

 

————. FILED ENTERED
. LODGED__.___ RECEIVED
IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND NOV 4.5 2019
IN THE MATTER OF THE 2 No. /G_ US] ._ATBALTIMOAE
ADMINISTRATIVE INSPECTION OF I4- b CLERK US. DISTRICT COURT

SRI GANESH PHARMACY OF BY : DEPUTY

)
)
)
CUMBERLAND, INC. D/B/A POTOMAC)
PHARMACY OF CUMBERLAND )
501 N. CENTRE ST., )
CUMBERLAND, MARYLAND 21502 )

APPLICATION AND AFFIDAVIT FOR ADMINISTRATIVE
WARRANT UNDER THE CONTROLLED SUBSTANCES ACT, 21 U.S.C. § 880(d)

1. This affidavit seeks an administrative inspection
warrant, pursuant to the Controlled Substances Act, 21 U.S.C.
§§ 880 et seq., of the current place of business of Sri Ganesh
Pharmacy of Cumberland, Inc. d/b/a Potomac Valley Pharmacy of
Cumberland, located at 501 N. Centre St., Cumberland, Maryland
21502 (“Potomac Valley” or the “Controlled Premises”). Pursuant
to 21 U.S.C. § 880{(b) (1), the purpose of this inspection is to
verify the correctness of controlled substance inventories,
records, reports, and other documents required to be kept under
the Controlled Substances Act and to protect the public health and
safety.

2. 21 U.S.C. § 880(d)(1) provides:

Any judge of the United States or of a State court

of record, or any United States Magistrate judge, may,

within his territorial jurisdiction, and upon proper

oath or affirmation showing probable cause, issue

warrants for the purpose of conducting administrative

inspections authorized by this subchapter or regulations
thereunder, and seizures of property appropriate to such

inspections. For the purposes of this section, the term
“probable cause” means a valid public interest in the

1
Case 1:19-mc-00651 Document 1 Filed 11/15/19 Page 2 of 8

effective enforcement of this subchapter or regulations
thereunder sufficient to justify administrative
inspections of the area, premises, building, of
conveyance, or contents thereof, in the circumstances
specified in the application for the warrant.
Based on the facts set forth as follows, I believe there is
probable cause! for the requested warrant.

3. That the Affiant, Robert J. Hunt, is a duly appointed
Diversion Investigator of the Drug Enforcement Administration
(DEA), United States Department of Justice, assigned to the
Baltimore, Maryland District Office.

4, That in April 2003 the Affiant was hired by. the DEA, and

4js bry WW
during +t employment with the DEA, has been an affiant on
administrative inspection affidavits on at least four occasions
and has participated in the service and execution of administrative
inspection warrants on at least six occasions. The affiant
received training in the manufacture, distribution, and
dispensation of controlled substances, including those controlled
substances dispensed through registered pharmacies, and the
corresponding records and inventories that are required pursuant

to the Comprehensive Drug Abuse Prevention and Control Act of. 1970

(Public Law 91-513).

 

1 Probable cause in the traditional criminal-law sense is not
required to support the issuance of an administrative inspection
warrant. See, e.g., United States v. Nechy, 827 F.2d 1161, 1163-
64 (7th Cir. 1987); United States v. Merkosky, No. 1:02-cr-00168,
2008 WL 5169640, at *15 (N.D. Ohio Dec. 9, 2008).

2
, Case 1:19-mc-00651 Document1 Filed 11/15/19 Page 3 of 8

5. That pursuant to 21 U.S.C. §§ 878 (a) (2) and
880(b) (1),{2), and (3), and 21 Code of Federal Regulations (C.F.R.)
Appendix to Subpart R, the Affiant is authorized to execute
administrative inspection warrants to inspect controlled premises
of persons and firms registered under the Controlled Substances
Act, to inspect and verify the correctness of all records, reports,
and other documents required to be kept or made under 21 U.S.C.
§ 827, and 21 C.F.R. § 1304.01. Specifically, the Controlled
Substances Act authorizes the DEA to conduct administrative
inspections to: (1) inspect and copy records, reports, and other
documents required to be kept or made under the Controlled
Substances Act; {2) inspect the controlled premises, all pertinent
equipment, drugs, and other substances or materials, containers,
and labeling found therein (including records, files, papers,
processes, controls, and facilities) appropriate for verification
of the records, reports, and documents, or otherwise bearing on
the Controlled Substances Act; and (3) inventory the stock of any
controlled substance and obtain samples of such substance. See 21
U.S.C § 880{b) (3).

6. That certain prescription drugs, such as narcotics,
stimulants, depressants, hallucinogens, and anabolic steroids are
scheduled substances under the Controlled Substances Act. Drugs
and other substances that are considered controlled substances

under the CSA are divided into five schedules (I, II, III, IV, and
Case 1:19-mc-00651 Document1 Filed 11/15/19 Page 4 of 8

Vv). Substances are placed in their respective schedules based on
whether they have a currently accepted medical use in treatment in
the United States and their relative abuse potential and likelihood
of causing dependence when abused.

7. That Potomac Valley is registered under the provisions
of the Controlled Substances Act and has been assigned DEA
Registration Number P3358721, authorized to handie controlled
substances in Schedules II-V, and is conducting business at 501 N.
Centre St., Cumberland, Maryland 21502.

8. That the said place of business located at 501 N. Centre
St., Cumberland, Maryland 21502 is a controlled premises within
the meaning of 21 U.S.C. § 880(a)(1) and (2), and 21 C.F.R.
§ 1316.02(c) (1) and (2). As such, Potomac Valley must keep
complete and accurate records of all controlled substances
received, sold, prescribed, dispensed, purchased, delivered or
otherwise disposed of pursuant to 21 U.S.C. § 827 and 21 C.F.R. 8&8
1304.01 et seg. on the Controlled Premises, and the inspection of
the Controlled Premises is designed to ensure compliance with the

Controlled Substances Act and its regulations.?

 

2 The Controlled Substances Act provides for the inspection of
items such as records, files, and papers, the maintenance of which
is not required under the Controlled Substances Act, but which is
appropriate for the verification of the requirements of the
Controlled Substances Act. See 21 U.S.C. § 880(b) (3) (B). Although
the Controlled Substances Act does not explicitly provide for
copying of items listed under 21 U.S.C. § 880(b) (3) (B), the Affiant
requests that the Court authorize the copying (and seizure Lf

4
Case 1:19-mc-00651 Document1 Filed 11/15/19 Page 5 of 8

9. The DEA operates the Automation of Reports and
Consolidated Orders System (*“ARCOS"}, a drug reporting system
through which DEA-registered manufacturers and distributors report
the sale or distribution of Schedule I, Schedule II, and Schedule
III controlled substances. A review of the ARCOS database reveals
that Potomac Valley purchased a large amount of oxycodone in 2019
(125,300 dosage units), especially compared with Potomac Valley's
purchase of other opioids in 2019 (e.g., hydromorphone, 71,320
dosage units; hydrocodone, 48,150 dosage units).

10. Finally, the DEA has never inspected the Controlled
Premises. Courts “have held that there is probable cause to issue
a warrant if the warrant affidavit alleges ... that the regulated
pharmacy has never previously been inspected ...." In re Searches
& Seizures Conducted on Oct. 2, & 3, 1980, 665 F.2d 775, 777 (7th
Cir. 1981}; see also United States v. Osborne, 512 F. Supp. 413,
414 (E.D. Tenn. 1980).

11. That the Affiant further states that in view of the
foregoing circumstances, the inspection contemplated herein is

requested to protect the public health and safety, and results

 

necessary for copying) such items to verify appropriately the
records that must be kept under 21 U.S.C. § 880(b) (3) (A). Further,
if the relevant items are to be copied at the same time, it will
allow DEA to more quickly, efficiently, and thoroughly inspect the
Controlled Premises, and minimize disruption of pharmacy business.
Case 1:19-mc-00651 Document1 Filed 11/15/19 Page 6 of 8

from a valid public interest in the effective enforcement of the
Controlled Substance Act and implementing regulations.

12. The Affiant further states that the inspection will be
conducted between the hours of 8:00 a.m. and 7:00 -p.m., Monday
through Friday, and that the Investigator's credentials will be
presented to the registrant, and that the inspection will begin as
soon as practicable after the issuance of the warrant and will he
completed with reasonable promptness and that the warrant will be
returned within ten (10) days.

13. The Affiant further states that, pursuant to 21 U.S.C.
§ 827, and 21 U.S.C. § 880(b) (3) (A), the inspection will extend to
the inspection and copying of inventories (perpetual and
biennial), records, reports, prescriptions, order forms, invoices,
files (to include electronically stored or computerized records
and files), and other documents required to be kept, and to the
inspection of all other things herein, including records, files,
and paper appropriate for verifying the records, reports, and
documents required to be kept under or otherwise related to
compliance with the Controlled Substances Act, including ordered
material drug lists of supplies and suppliers, DEA Form-41s, 106s,
and 222s, prescriptions, computerized records of purchase and
distribution, and to the extent not covered by the foregoing, all

prescriptions and other records which refer to or relate to the
Case 1:19-mc-00651 Document1 Filed 11/15/19 Page 7 of 8

receipt, dispensation, administration, or distribution of
controlled substances.

14, The Affiant further states that, pursuant to 21 U.s.C.
§ 880{b) (3) (B), the inspection will extend to the inspection and
copying {where applicable and if authorized) of the controlled
Premises, equipment, drugs, containers, and labeling, and all
other things in the Controlled Premises including records, files,
and papers, processes, controls, and facilities appropriate for
the verification of compliance with the Controlled Substances Act
such as written and electronic correspondence regarding
maintenance of inventories, theft or loss reports, communications
related to Potomac Valley’s compliance with the Controlled
Substances Act, written policies procedures and training regarding
maintenance of inventories, perpetual and biennial inventories,
internal audits, and manuals or written material describing
computer programs or other procedures used by Potomac Valley’s to
maintain inventories of controlled substances appropriate for the
verification of the records, reports, and documents required to be
kept under or otherwise related to compliance with the Controlled
Substances Act.

15. The Affiant will be accompanied by one or more
Investigators who are employees of the Attorney General authorized
to conduct administrative inspections and one or more DEA Diversion

Task Force Officers assigned to the Baltimore District Tactical
Case 1:19-mc-00651 Document1 Filed 11/15/19 Page 8 of 8

Diversion Squad or a Mobile Diversion Team. A return will be made
to this Magistrate upon the completion of the inspection. The
Affiant further states that ands verified and has knowledge of
the facts alleged in this affidavit, and that they are true to the

hig Sr Wh
Kal | of

best of pea) knowledge.
Robert J. HyA

Diversion Investigator
Drug Enforcement Administration

Sworn to before me and sie ee
In my presence on this ay of
November’ /, 2019.

DER.
United States Magistrate—dudge
District of Maryland
